                   Case 1:19-cv-00669-JLT Document 114 Filed 09/30/20 Page 1 of 2

 1   SEYFARTH SHAW LLP
     Michael J. Burns (SBN 172614)
 2   mburns@seyfarth.com
     560 Mission Street, 31st Floor
 3   San Francisco, California 94105
     Telephone:    (415) 397-2823
 4   Facsimile:    (415) 397-8549

 5   Mary D. Manesis (SBN 150372)
     mmanesis@seyfarth.com
 6   601 South Figueroa Street, Suite 3300
     Los Angeles, California 90017
 7   Telephone:    (213) 270-9600
     Facsimile:    (213) 270-9601
 8
     Attorneys for Defendant
 9   LAZER SPOT, INC.

10   LESCHES LAW
     Levi Lesches (SBN 305173)
11   levi@lescheslaw.com
     5757 Wilshire Boulevard, Suite 535
12   Los Angeles, California 90036
     Telephone:    (323) 900-0580
13
     Attorneys for Plaintiff
14   CONRADO MADRID

15                                     IN THE UNITED STATES DISTRICT COURT

16                    FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

17
     CONRADO MADRID,                                       Case No. 1:19-cv-00669-JLT
18
                          Plaintiff,                       [PROPOSED] ORDER GRANTING JOINT
19                                                         MOTION TO REDACT PORTIONS OF
              v.                                           SETTLEMENT CONFERENCE
20                                                         TRANSCRIPT
     LAZER SPOT, INC., a Georgia corporation,
21                                                         (Doc. 113)
                          Defendant.
22

23

24

25

26
27

28

                               [PROPOSED] ORDER GRANTING JOINT MOTION TO REDACT
                                 PORTIONS OF SETTLEMENT CONFERENCE TRANSCRIPT
     66065977v.1
                     Case 1:19-cv-00669-JLT Document 114 Filed 09/30/20 Page 2 of 2

 1                                                   [PROPOSED] ORDER

 2              Upon consideration of the parties’ JOINT MOTION TO REDACT PORTIONS OF

 3   SETTLEMENT CONFERENCE TRANSCRIPT, and finding good cause therefore, the Court

 4   ORDERS:

 5              1.       The transcript at issue (Doc. 110) to be SEALED;

 6              2.       Within seven days, defense counsel SHALL lodge a copy of the transcript with lines 1

 7   to 8 of page 31 redacted via email to ApprovedSealed@caed.uscourts.gov.

 8
     IT IS SO ORDERED.
 9

10         Dated:       September 30, 2020                               /s/ Jennifer L. Thurston
                                                                 UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   1
         Using the Court’s automatic numbering system, the redaction would occur on page 5 of 12.

                                  [PROPOSED] ORDER GRANTING JOINT MOTION TO REDACT
                                    PORTIONS OF SETTLEMENT CONFERENCE TRANSCRIPT
     66065977v.1
